Citation Nr: 0417060	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  03-18 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to recognition as surviving spouse of the veteran 
for the purpose of VA benefits.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from March 1945 to March 1947.  
He died in November 2001.  The appellant filed a claim for 
Dependency and Indemnity Compensation (DIC or death benefits) 
later that month.

In May 2002, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Washington, DC, adjudicated the appellant's 
claim.  Subsequently, the RO sent her letters on May 17, 2002 
and June 20, 2002 (the second letter to a better address), 
explaining that she was not entitled to DIC because she could 
not be recognized as the veteran's surviving spouse.  She 
appealed the RO's decision to the Board of Veterans' Appeals 
(Board).


FINDINGS OF FACT

1.  The veteran and the appellant, then residents of 
California, were ceremonially married in California in late 
December 1967, and again in Nevada in March 1968.

2.  The marriage ceremonies performed in California and 
Nevada were invalid under California law.

3.  The appellant was unaware of any legal impediment to the 
ceremonial marriage that was performed in Nevada in March 
1968.

4.  The veteran and the appellant were separated from one 
another by mutual consent for many years prior to the 
veteran's death, but there was no intent on the part of the 
appellant to desert the veteran.



5.  The veteran died in November 2001.

6.  The appellant's marriage to the veteran in March 1968 may 
be deemed valid for VA purposes.


CONCLUSION OF LAW

The criteria are met for recognition of the appellant as the 
veteran's surviving spouse.  38 U.S.C.A. § 103 (West 2002); 
38 C.F.R. §§ 3.1, 3.50, 3.52, 3.205, 3.206 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

During 1968, the veteran sought increased disability 
compensation payments based on his reported marriage to the 
appellant.  Documents submitted in support of his marriage 
claim included a divorce decree (original and translation) of 
a Mexican court, and a marriage certificate issued by the 
State of California, and a marriage certificate issued by the 
state of Nevada.  The Mexican divorce decree, dated December 
[redacted], 1967, pertains to the dissolution of the marriage between 
the appellant and one J.L.V.I.  A California marriage 
certificate records that the appellant and the veteran were 
married on December [redacted], 1967.  



In correspondence dated in March 1968, the veteran advised 
that he and the appellant were remarried in a second ceremony 
performed in Nevada on March [redacted], 1968.  He explained that he 
and the appellant took the step of getting remarried after he 
learned that Mexican divorce decrees, although not 
deemed valid in California, were regarded as legal in Nevada.  
He indicated that he had obtained this information from an 
inspector with the United States Immigration and 
Naturalization Service (INS).  A Nevada marriage certificate 
confirms that the appellant and the veteran, then residents 
of California, were indeed remarried on March [redacted], 1968.

In a statement in support of his claim, dated in April 1968, 
the veteran pointed out, among other things, that the 
appellant had been living in Brussels, Belgium, during the 
divorce proceedings, while J.L.V.I. lived in Santa Eulalia 
del Rio, Ibiza, in the Baleric Islands, Spain, during the 
divorce proceedings.  

The VA Chief Attorney provided a memorandum, dated in May 
1968, in response to the VA adjudication officer's request 
for an opinion about the validity of the Mexican divorce 
decree and the subsequent marriage decree(s).  The essence of 
the memorandum, as herein pertinent, follows:

There must be a bona fide domicile in addition to the 
standards of granting jurisdiction respecting the validity of 
divorce.  The marriage ceremony between the veteran and the 
appellant took place in California, on December [redacted], 1967.  
A determination of the validity of the marriage, for the 
purposes of laws administered by VA, depended on California 
law, as the veteran and the appellant, when married and 
thereafter, had lived in that state.  As well, the question 
of the recognition of a divorce decree had to be determined 
according to the law of the place of residence of the parties 
at the time of the marriage or the law of the place of 
residence of the parties when the right to benefits accrued.  
Here, again, California law applied.

The memorandum went on to cite 38 C.F.R. § 3.206(a), which 
then, as now, provides:  "Where the issue is whether the 
veteran is single or married (dissolution of a subsisting 
marriage), there must be a bona fide domicile in addition to 
the standards of the granting jurisdiction respecting the 
validity of divorce."  The memorandum pointed out that 
California courts did not recognize divorces granted in 
Mexico where the parties thereto were not domiciled in that 
jurisdiction, but were residents of California or elsewhere.  
The memorandum concluded that the Mexican divorce decree 
granted the appellant could not be recognized as having 
terminated her marriage J.L.V.I.

A VA social and industrial survey was conducted in November 
1970.  The veteran related that his wife had returned to live 
in her native country of Belgium.  He also indicated that in 
the past year she had returned to live with him.  He 
described her as faithful.

The appellant prepared an affidavit, dated in March 1972, for 
the United States Immigration and Naturalization Service.  
According to the affidavit, an immigration official informed 
the veteran that his marriage to the appellant in California 
in late December 1967 was not valid.  The immigration 
official informed the veteran and the appellant that the 
state of Nevada, at the time, recognized the appellant's 
Mexican divorce.  For that reason, the official recommended 
that the veteran and the appellant go to Nevada to be 
remarried.  

A letter, dated in April 1974, was received from the 
veteran's sister.  She described various circumstances 
pertaining to the veteran's psychiatric illness.  Her letter 
mentions that the veteran had married the claimant about five 
years before and that they had lived together for a number of 
years, first in Los Angeles and later in Nebraska.  Next, 
they went to Europe.  The veteran had been unable to accept a 
job in Brussels, Belgium, because of emotional difficulties.  
The sister indicated that the marriage broke up.  Then, the 
claimant remained in Europe and the veteran returned to the 
United States.  After his return, the veteran spent nine 
months, literally, waiting for letters from the claimant 
saying she would give the marriage another try.  The claimant 
finally agreed, and the veteran returned to Belgium.  
He unsuccessfully tried to find another job.  He then moved, 
without the claimant, to Ibiza, an island off Spain.  The 
sister indicated that Ibiza was a place the veteran had gone 
to in the past to isolate himself from others.  

The veteran prepared an income and net worth statement in 
September 1976 in connection with a claim for VA total 
disability benefits.  He identified the claimant as his wife 
and indicated they were separated or estranged.

A VA field examination was conducted in August 2001 in 
connection with proposed fiduciary arrangements for the 
veteran, who was then a resident at a home for veterans.  He 
described the claimant as his estranged wife and indicated 
that she lived in Belgium.  The field examination report 
shows that the veteran provided a monthly spousal diversion 
of $1,067 from his funds.  

An application for DIC benefits was received from the 
appellant in November 2001.  She related that she and veteran 
did not have children.  She acknowledged that she and the 
veteran had not lived together continuously from the date of 
their marriage until the veteran's death.  She explained 
that, in 1979, she and the veteran decided to live apart.  
She had gone back to Belgium.  She mentioned incompatibility 
of temper between them.  Also added to the claims folder was 
a copy the veteran's death certificate showing that he died 
in November 2001.



Preliminary Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  It is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
And regulations implementing the VCAA have been published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003)).  

The VCAA and implementing regulations eliminated the 
requirement of submitting evidence of a well-grounded claim, 
and provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim-but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require that VA notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).



As explained below, the Board has found the evidence and 
information currently of record sufficient to grant the 
appellant entitlement to recognition as the veteran's 
surviving spouse for the purpose of VA benefits.  As such, 
the Board is satisfied that VA has complied with both the 
notification requirements, see Quartuccio v. Principi, 
16 Vet. App. 183 (2002), and the duty to assist requirements 
of the VCAA and the implementing regulations.  Because the 
claim is being granted, in its entirety, any possible failure 
to comply with the VCAA is merely harmless error and 
inconsequential.  38 C.F.R. § 20.1102 (2003) (error or defect 
in decision by Board "which does not affect the merits of 
the issue or substantive right of the appellant will be 
considered harmless and not a basis for vacating or reversing 
such decision"); ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998) (explaining harmless error doctrine as 
found in Fed. R. Civ. Proc. 61 and Fed. R. Evid. 103).  

Legal Criteria

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of the veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of the marriage to the date of the veteran's 
death (except where there was a separation that was due to 
the misconduct of, or procured by, the veteran without the 
fault of the spouse) and who has not remarried.  38 U.S.C.A. 
§ 101(3); 38 C.F.R. § 3.50(b).  Temporary separations that 
ordinarily occur, including those caused for the time being 
through fault of either party, will not break the continuity 
of the cohabitation.  38 C.F.R. § 3.53(a).

In determining whether a person is or was the spouse of a 
veteran, the validity of the marriage for VA purposes is 
determined according to the law of the place where the 
parties resided at the time of the marriage or the law of the 
place where the parties resided when the right to benefits 
accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

However, where an attempted marriage was invalid by reason of 
a legal impediment, the marriage will nevertheless be deemed 
valid if:  (a) the marriage occurred 1 year or more before 
the veteran died or existed for any period of time if a child 
was born of the purported marriage or was born to them before 
such marriage; (b) the claimant entered into the marriage 
without knowledge of the impediment; (c) the claimant 
cohabited with the veteran continuously from the date of 
marriage to the date of his or her death; and (d) no claim 
has been filed by a legal surviving spouse who has been found 
entitled to gratuitous death benefits other than accrued 
monthly benefits covering a period prior to the veteran's 
death.  38 U.S.C.A. § 103(a); 38 C.F.R. § 3.52.

The claimant's signed statement that she had no knowledge of 
an impediment to the marriage to the veteran will be 
accepted, in the absence of information to the contrary, as 
proof of that fact.  38 C.F.R. § 3.205(c).

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, 
or any other reason that did not show an intent on the part 
of the surviving spouse to desert the veteran, the 
continuity of the cohabitation will not be considered as 
having been broken.  State laws will not control in 
determining questions of desertion; however, due weight will 
be given to findings of fact in court decisions made during 
the life of the veteran on issues subsequently involved in 
the application of this section.  38 C.F.R. § 3.53(b).



Analysis

A review of the record discloses that the appellant, in early 
December 1967, obtained a divorce decree from a Mexican 
court.  The appellant and the veteran were then ceremonially 
married in California in late December 1967, and again in 
Nevada in March 1968.  

Since the appellant and the veteran resided in California at 
the time of both of those marriage ceremonies, California law 
governs the legal existence of either marriage for VA 
purposes.  An opinion of the VA Chief Counsel, referenced 
above in this decision, explains that neither of the marriage 
ceremonies between the appellant and the veteran were 
considered valid under California law, as the appellant was 
not domiciled in Mexico at the time of the purported divorce.  
Under VA governing criteria, it is the law of California that 
applies in determining the validity of either marriage 
ceremony of the appellant and the veteran.

Although the appellant's ceremonial marriages to the veteran 
were invalid under governing state law, they may still be 
deemed valid for VA purposes, if it shown that the appellant 
had no knowledge of the legal impediment to the marriage 
ceremonies, and certain other requirements are met.  In this 
case, the claimant and the veteran entered into a ceremonial 
marriage, initially performed in California.  However, since 
they suspected the Mexican divorce might be invalid in 
California, they were ceremonially remarried in Nevada in 
March 1968.

In effect, the claimant argues that she was unaware of any 
legal impediment to the second marriage ceremony.  So the 
question before the Board is whether she was, in fact, aware 
of any legal impediment to the second ceremonial marriage.  
The evidence indicates she was not.



Statements in the record from the veteran and the appellant 
suggest they sincerely thought the marriage ceremony in 
Nevada was valid because they believed Nevada accepted the 
validity of the Mexican divorce decree.  Indeed, this 
belief-albeit erroneous, was predicated on information 
apparently provided by a United States immigration official.  
Consequently, it was not unreasonable for them, as mere 
lay people without any legal training or expertise, to have 
placed their reliance on the information provided by the 
United States immigration official.  After all, this is 
usually the primary source for this type of helpful 
information.

The evidence, then, demonstrates that the appellant entered 
into a ceremonial marriage with the veteran to whom she 
believed no legal impediment existed.  Furthermore, the 
record shows that the ceremonial marriage occurred many years 
before the veteran's death.  As well, the appellant's claim 
for recognition as surviving spouse has not been contested by 
anyone shown to be a legal surviving spouse of the veteran 
and found entitled to VA death benefits.

The record does not, however, establish that the appellant 
and veteran lived together continuously throughout the years 
from the date of the ceremonial marriage in 1968 until his 
death in 2001.  Rather, it appears that she and the veteran 
lived together intermittently for several years following the 
ceremonial marriage.  And after 1979, they continuously lived 
apart from one another.  Even she acknowledges this.  But she 
also explains that she and the veteran agreed to live apart 
because of incompatibility.  So, in effect, she is saying the 
separation was mutually agreed upon and, arguably, was for 
the purpose of convenience-particularly in light of 
the severity of his service-connected psychiatric disability.  
Records show that it was totally debilitating (i.e., rated as 
100 percent disabling) for many years, including from 1980 
until his death in 2001.  That, incidentally, was 
contemporaneous to when she and the veteran decided to 
continuously live apart.



The reason the appellant gives for the separation does not 
show an intent on her part to desert the veteran.  Indeed, 
throughout the years after the ceremonial marriage, the 
veteran at all times identified her as his spouse, even if 
estranged, and he provided money for her support.  Moreover, 
there is no evidence in the record to show that the appellant 
held herself out as the wife of another man during the years 
from the time of the ceremonial marriage in 1968 until the 
veteran's death in 2001.  In all, the Board believes that 
continuity of cohabitation, as defined by VA's governing 
criteria, was not broken.  

It appears, then, that all criteria for a "deemed valid" 
marriage have been met.  Resolving all reasonable doubt in 
the appellant's favor, the Board finds that she is entitled 
to recognition as the veteran's surviving spouse for the 
purpose of VA benefits.  38 U.S.C.A. 5107(b); Alemany v. 
Brown, 9 Vet. App. 518 (1996). 


ORDER

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of VA benefits is granted.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



